     Case 5:21-cv-00185-DSF-PLA Document 25 Filed 08/23/21 Page 1 of 1 Page ID #:296


                                                                            JS-6
1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       EASTERN DIVISION
11

12    BENERITO F. GABALDON,                    )   No. ED CV 21-185-DSF (PLA)
                                               )
13                       Petitioner,           )   JUDGMENT
                                               )
14                 v.                          )
                                               )
15    J. PICKETT, Warden,                      )
                                               )
16                        Respondent.          )
                                               )
17

18          Pursuant to the Order Accepting Magistrate Judge’s Report and Recommendation,
19    IT IS ADJUDGED that the Petition is denied and
                                                   d dismissed with prejudice.
20

21    DATED: August 23, 2021
                                                        HONORABLE DALE S S. FISCHER
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
